DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments were received on 9/3/2020. Claims 1, 6, 15 have been amended.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.                    
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
                     
Claims Analysis
Please note that the Evidence relied upon to show inherent features of the claimed invention need not antedate the filing date of Applicant’s invention (MPEP 2124).

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Visco et al. (US Publication 2016/0190640) in view of Kim et al. (US Patent 8,568,922), on claims 1, 3, 4, 6, 8, 9, 11, 13, 15-17, 19 are withdrawn.
The rejection under 35 U.S.C. 103 as being unpatentable over Visco et al. (US Publication 2016/0190640) in view of Kim et al. (US Patent 8,568,922) in further view of Abourimrane et al. (US Publication 2013/0337345), on claims 5, 10, 18  have been withdrawn. 
The rejection under 35 U.S.C. 103 as being unpatentable over Visco et al. (US Publication 2016/0190640) in view of Kim et al. (US Patent 8,568,922) in further view of Cho et al. (US Publication 2013/0337345), on claims 12, 14, 20 have been withdrawn.

Double Patenting
The Double Patenting rejection is maintained. The rejection is repeated below for convenience.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1,3-6, 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-13, 17, 18 of U.S. Patent No. 10,109,589 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims do not preclude one another. In addition, the limitations, “wherein the solid glass electrolyte has a relative permittivity of between 102 -105 and an ionic conductivity of between 10-5- S/cm and 10-3 S/cm at 25˚C” are inherent properties of the solid glass electrolyte. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01
Claims 1,3-6, 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-17 of U.S. Patent No.  10,446,845 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims do not preclude one another. . In addition, the limitations, “wherein the solid glass electrolyte has a relative permittivity of between 102 -105 and an ionic conductivity of between 10-5- S/cm and 10-3 S/cm at 25˚C” are inherent properties of the solid glass electrolyte. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or 
Response to Arguments
Applicant’s arguments with respect to claim(s) 12/23/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725